Citation Nr: 0729698	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-13 667	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to August 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In 2004, the claims file was transferred to 
the RO in Wilmington, Delaware.

In March 2006, the Board remanded the veteran's appeal for 
further development.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that 
chronic asthma was demonstrated in service, or that it is 
otherwise related to service.

2.  There is no medical evidence showing that chronic 
residuals of pneumonia were demonstrated in service, or that 
such chronic residuals are otherwise related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have chronic asthma due to a disease 
or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The veteran does not have chronic residuals of pneumonia 
which are the result of a disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
asthma and for residuals of pneumonia.  The RO denied service 
connection for these claims finding that the veteran's asthma 
and residuals of pneumonia were unrelated to military 
service.  The Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for asthma, the 
record shows the veteran was diagnosed with asthma in July 
2001, and postservice in January, February and March 2002.  
With respect to the question of entitlement to service 
connection for residuals of pneumonia, the record shows that 
the claimant was diagnosed with pneumonia while in service in 
April 2001.  Moreover, post-service records note the 
veteran's complaints, diagnosis, and treatments for a number 
of pulmonary conditions that might be a current residual of 
inservice incurred pneumonia. 

On remand in March 2006, the Board directed the RO to procure 
a medical opinion as to the relationship, if any, between 
military service and both a diagnosis of asthma and the 
current pulmonary disorders.  

In March 2006, the veteran was, and today the veteran 
remains, incarcerated with a life sentence.  

Pursuant to the remand instructions the RO contacted the 
appropriate facility to make arrangements to have him 
examined.  The RO has documented its efforts to schedule the 
requested examination.  On remand, the veteran and his 
representative were notified that the current record did not 
include any post-service evidence showing a medical link to 
service for either of the claimed conditions, and they were 
invited to submit any relevant evidence that might show such 
a nexus.

Outstanding clinical records held by the Delaware 
Correctional Center in Smyrna, Delaware, and documenting 
treatment from October 2003 to October 2006, were secured and 
associated with the record.

The RO was unable to afford the veteran the VA examinations 
of either his asthma or his residuals of pneumonia.  The 
Symrna Delaware Correctional Center where the appellant is 
incarcerated refused to transport the veteran to the 
appropriate VA Medical Center for examination, citing the 
violent nature of the crime for which he is imprisoned.  The 
Medical Center, likewise citing the violent nature of the 
crime, would not send VA clinicians to examine the 
incarcerated veteran.  The record also states that prison 
medical staff will not conduct VA examinations, citing the 
detail involved in the standard examination worksheets.  

Given that it was the veteran's prior violent criminal 
conduct that prevents transporting him to a VA medical center 
for an examination; given that it was the veteran's prior 
violent criminal conduct that led VA medical personnel to 
elect not to examine him in a prison facility; given the fact 
that the Board has no jurisdiction to order the State of 
Delaware to either transport or examine the appellant in 
prison; and finally, given the fact that the Board has no 
jurisdiction to require VA personnel to examine a veteran 
with a known violent criminal past, in a prison environment, 
the Board concludes that every reasonable effort to examine 
the veteran has been attempted.  While VA must tailor its 
assistance to incarcerated veterans, the law does not require 
VA to move heaven and earth to examine such an appellant, 
particularly if VA does not extend a similar courtesy to 
nonviolent veterans who are not incarcerated.  For example, 
as a matter of practice VA does not go to the homes of 
veterans who are simply suffering from asthma and or 
pneumonia. 

Hence, there is no medical nexus opinion of record, and to 
procure a medical opinion based on a clinical examination of 
the veteran in connection with the claims here on appeal is 
not feasible.

In light of the foregoing, the preponderance of the competent 
evidence of record is against finding entitlement to service 
connection for asthma and for residuals of pneumonia.  As 
such, the benefits sought on appeal are denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, there just is no nexus evidence 
to weigh in favor or against service connection.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision, the Board did not overlook the 
statements offered by the veteran and his representative.  
While laypersons are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in November 2001 and 
July 2006 correspondence of the information and evidence 
needed to substantiate and complete the claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.



ORDER

Entitlement to service connection for chronic asthma is 
denied.

Entitlement to service connection for chronic residuals of 
pneumonia is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


